Citation Nr: 1138726	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  07-03 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to an effective date earlier than February 1, 2010 for the assignment of a 10 percent rating for Wolff-Parkinson-White syndrome. 


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel



INTRODUCTION

The Veteran served on active duty from September 1970 to April 1974. 

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2007 rating decision.  In February 2011, the Board denied a compensable rating for hearing loss in the Veteran's left ear.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court), and, in May 2011, the Court vacated the Board's decision with regard to this issue and remanded it for compliance with a joint motion for remand (JMR).  

In the February 2011 decision, the Board granted service connection for hearing loss in the Veteran's right ear; and the JMR directed the Board to address the impact, if any, of this grant on appeal.  As such, the issue on appeal has been recaptioned as entitlement to a compensable rating for bilateral hearing loss.     

The issue of entitlement to an effective date earlier than February 1, 2010 for the assignment of a compensable 10 percent rating for Wolff-Parkinson-White syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence, including hearing tests administered January 2005, April 2007, and March 2010, fails to demonstrate compensable hearing loss for VA purposes. 

CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.385, 4.85-4.87, Diagnostic Code 6100 (2011). 
REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.
 
As noted in the introduction, the Board denied a compensable rating for left ear hearing loss in a February 2011 decision.  This decision was vacated by the Court and returned to the Board for compliance with the directives of a joint motion for remand.  The main premise of the JMR was not that the Board's conclusion was incorrect; rather, the JMR indicated that the Board should further consider and discuss several pieces of evidence, including the findings of a private hearing examination in 2005 and a VA hearing test in 2007.  The Board was also directed to consider the impact the grant of service connection for hearing loss in the right ear had, if any, on the rating the Veteran received for his service connected hearing loss disability.  This will be done.

Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes 11 auditory acuity levels designated from level I, for essentially normal acuity, through level XI, for profound deafness.  

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Similarly, if the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral.  

Table VIA, "Numeric Designation of Hearing Impairment Based Only on Pure Tone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the pure tone threshold average.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86, described in the preceding paragraph.  38 C.F.R. § 4.85(c).  

Ostensibly, the evidence of record in this case consists of three hearing tests and several statements that have been received from the Veteran and his family.  With regard to the hearing tests, the Veteran was seen by a private audiologist in January 2005, by a VA audiologist in April 2007, and then at a VA examination in March 2010.

The most competent, reliable, and probative evidence of record consists of a March 2010 VA audiological examination, which not only represents the most current evidence of record, but also the most complete and comprehensive results pursuant to VA regulations.  The Board recognized this fact previously in the February 2011 decision, discounting the January 2005 private report and the April 2007 report, because they were fundamentally flawed for rating purposes. 

Specifically, the Board found that the January 2005 audiologist did not report the results of the audiogram in decibels for each frequency.  Instead, the audiogram report only depicts the pure tone thresholds exhibited by the Veteran on a graph.  Additionally, while speech recognition scores were reported, there was no indication that the Maryland CNC test was used to test the Veteran's speech, as is required by VA regulations.  See 38 C.F.R. § 3.385.

With regard to the April 2007 VA hearing test, no speech recognition test was administered, as the audiologist specifically wrote "DNT" (did not test) next to speech recognition.  

As noted, a speech recognition score is generally required to determine hearing acuity for rating purposes.  See 38 C.F.R. § 3.385.

As such, both tests are less than ideal for rating purposes.  The Board, in fact, recognized these imperfections in July 2009, and even remanded to obtain current and thorough medical findings to ensure that the Veteran's service connected bilateral hearing loss was appropriately rated.  Having received a current, thorough examination report, the Board relied heavily on it.

However, the JMR concluded, notwithstanding the above, that the Board should have nevertheless attempted to interpret the results of the 2005 audiogram and to give weight to the April 2007 findings; and the Board will attempt to do just that.  The Board does question the necessity for such an action in light of the fact that contemporary findings are of record, that were obtained in March 2010 and represents the only evidence that was clearly compliant with VA regulations for hearing loss testing.  Moreover, the findings made at the March 2010 VA examination, as will be discussed, show that the Veteran's bilateral hearing loss is noncompensable for VA rating purposes; which is relevant in the sense that there has been no allegation that the Veteran's hearing acuity has improved at any time during the course of his appeal.  Nevertheless, the Board will endeavor to fully comply with the directives of the JMR.

The Board acknowledges that staged ratings must be considered in a case such as this one, and to that end, an earlier hearing test could theoretically prove relevant.  However, the Veteran and his relatives have submitted numerous letters during the course of this appeal which repeatedly speak to the fact that the Veteran's bilateral hearing loss has worsened over the years (although providing no indication that it has materially worsened since March 2010).  At no time has there been any suggestion that the Veteran's hearing has improved during the course of his appeal.  Thus, logic would dictate that if the Veteran does not currently have compensable bilateral hearing loss, and his hearing has not improved, then he would not have had compensable bilateral hearing loss in 2005.  Nevertheless, given the directives of the JMR, the Board will more thoroughly discuss the medical evidence. 

In January 2005, the Veteran underwent a private hearing examination.  The audiologist diagnosed the Veteran with mild sensioneural hearing loss in the right ear and with mild sloping to severe sensioneural hearing loss in the left ear.  

The results of the audiologic evaluation are in graphical form, but are clear and the Board may review them.  In this regard, the Board observes that in Kelly v. Brown, 7 Vet. App. 471 ( 1995), the Court determined that the Court could not interpret the results of an audiograph because interpretation required a factual finding, which is not the role of the Court in the first instance.  However, the Court implied that the Board, as the finder of fact, is empowered to make factual findings in the first instance.  In this role, the Board has reviewed the graphical findings of the audiological report and determined that the results are as follows, with pure tone thresholds in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
20
25
LEFT
25
25
40
55
75

The average pure tone threshold in the Veteran's right ear was approximately 23 decibels.  The average pure tone threshold in the Veteran's left ear was approximately 49 decibels.  The hearing examination appeared to use air testing, air masked testing, bone testing, and bone masked testing.  Word recognition scores were listed as 96 percent in the right ear at 60 db, 68 percent in the left ear at 70 db, and 80 percent in both ears at 75 db.  

With regard to speech audiometry, it is unclear whether the Maryland CNC test was administered pursuant to VA regulations.  See 38 C.F.R. § 3.385.  As such, the validity of the hearing examination could be questioned.  However, because the findings ultimately show a noncompensable rating is warranted, which matches the current medical findings, the Board finds that no additional clarification is necessary with regard to the January 2005 private hearing test.

Specifically, a pure tone average threshold of 23 (right ear) with a 96 percent speech recognition score would equate to level I hearing acuity; and a pure tone average threshold of 49 (left ear) with a 68 percent speech recognition score would equate to level IV hearing acuity.  Level I and IV equate to a noncompensable rating.  See 38 C.F.R. § 4.85, Table VI.  Even if the speech recognition score of 80 percent bilaterally were to be used, this would still only equate to hearing acuity of level III in each ear (when paired with the respective pure tone average thresholds of 23 and 49).  This also would not merit a compensable rating under Table VI.

Additionally, Table VIA would not be applicable in either situation, because the pure tone threshold was neither 55 decibels at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), nor 70 decibels or more at 2000 Hz for either ear.  Moreover, there was no indication by the private audiologist that the speech recognition scores were not appropriate.

It is noted that the JMR also took issue with the lack of discussion provided for an April 2007 VA hearing test.  This test revealed (with pure tone thresholds in decibels): 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
25
35
LEFT
25
25
30/25
70/65
70/65

The average pure tone threshold in the Veteran's right ear was 24 decibels.  The average pure tone threshold in the Veteran's left ear was 55 decibels using air testing and 45 decibels using bone testing.  However, the VA audiologist specifically stated that speech recognition was not tested; and the test is therefore inadequate to appropriately evaluate the Veteran's claim.  Furthermore, even if the speech recognition scores from the March 2010 VA examination (the only speech recognition scores during the course of the Veteran's appeal for which it is known that the Maryland CNC test was used) were used in conjunction with the results of audiometric testing from April 2007, the Veteran would still not be entitled to a compensable rating for hearing loss as he would have a hearing acuity of level I in the right ear and level II in the left ear. 

As noted, the Board previously recognized the inadequacy of the 2005 and 2007 hearing tests for rating purposes, and accordingly remanded the Veteran's claim for a VA examination, which the Veteran underwent in March 2010.  

Importantly, the Veteran has never contended that his hearing loss was worse in 2005 and 2007 and then improved in 2010, therefore, the Board finds no basis to make such an assumption, consequently, the entire basis for the JMR comes into question.  In any event, at the examination, the Veteran reported difficulty hearing on the telephone, hearing the TV, or hearing in groups, at restaurants or in church.  Audiometric testing showed (with pure tone thresholds recorded in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
25
45
LEFT
25
25
40
60
65

The average pure tone threshold in the Veteran's right ear was 29 decibels.  The average pure tone threshold in the Veteran's left ear was 48 decibels.  Word recognition scores were 96 percent with regard to the right ear and 90 percent with regard to the left ear.  Moreover, the examiner indicated that the speech reception thresholds agreed with the pure tone results.

Applying Table VI to the Veteran's hearing loss, results in numeric designations of Level II in the left ear and Level I in the right ear, which would equate to a noncompensable rating.  

Additionally, Table VIA is not for application with this test, because the pure tone threshold was not 55 decibels at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), nor was the pure tone threshold 70 decibels or more at 2000 Hz for either ear.  

The Board has reviewed the multiple letters from the Veteran's spouse and children, and while they paint a picture of the difficulty the Veteran's hearing impairment causes, these statements alone do not establish that a compensable rating is warranted, since such a rating is determined from the application of mechanical hearing testing.

As described, the multiple hearing tests do not show a compensable schedular rating is warranted for the Veteran's bilateral hearing loss at any time during the course of his appeal, and therefore staged ratings are not appropriate.  

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R.  § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss.  While the condition undoubtedly causes some impairment, no symptoms have been described that would render the schedular criteria inadequate.  The Veteran's main symptom is difficulty hearing in various situations, which is contemplated in the rating assigned.  In this regard, it is important for the Veteran to understand that schedule of rating disabilities primarily focuses on impairment in a work setting, not simply problems the Veteran may be having in day-to-day life.  Simply stated, while the Veteran may, in fact, need to keep the volume on his TV set loud, and may have some problems hearing on a telephone, these types of problems, generally, would not impair his ability to obtain work.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, an extraschedular rating is not warranted. 

Therefore, the Veteran's claim for a compensable rating for bilateral hearing loss is denied.

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran's claim for service connection for bilateral hearing loss was granted.  He has since appealed the downstream issue of the noncompensable rating that was been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained VA outpatient treatment records and private treatment records, and the Veteran submitted statements on his behalf.  The Veteran also testified at a hearing before the RO and was offered the opportunity to testify at a hearing before the Board, but he declined.  

The Veteran was also provided with a VA examination in March 2010 (the report of which has been associated with the claims file), and there is no objective evidence suggesting that there has been a material change in the severity of the Veteran's hearing loss since that time.  

The Veteran has argued that the findings of the examination should be considered invalid, arguing that it was too short and suggesting that he had to guess for the speech recognition testing.  However, the Veteran lacks the medical qualification to know what is necessary in conducting a hearing examination for VA purposes.  Moreover, reviewing the examination report, the Board finds that at no time did the examiner conclude that the results should in any way be considered inadequate for rating purposes.  Rather, the VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  The examiner also indicated that the speech recognitions thresholds agreed with the pure tone results, only supporting a finding that the test results are valid.  The fact that the testing did not take a great deal of time is not a basis to remand a case for a "longer" test.

Additionally, the examiner specifically noted the Veteran's complaints that he had difficulty hearing the TV, the radio, in church, on the phone etc.  The examiner also specifically addressed the impact of the Veteran's bilateral hearing loss on his employment and on his daily life.  As such, it is clear that the examiner addressed the functional effects caused by the Veteran's bilateral hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
ORDER

A compensable rating for bilateral hearing loss is denied.


REMAND

In order to appeal a RO rating decision to the Board, certain procedural steps must be followed to grant the Board jurisdiction to review the case.  First, once a rating decision issues, the Veteran or his or her representative must file a timely notice of disagreement (NOD); so long as the issues being appealed are clear, the AOJ by law must then issue a statement of the case (SOC); finally, to convey jurisdiction to hear the case on the Board, the Veteran must file a timely, substantive appeal.  38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).  

In February 2011, the Board granted a 10 percent rating for the Veteran's service connected Wolff-Parkinson-White syndrome.  The RO effectuated this rating in a February 2011 rating decision, which assigned an effective date of February 1, 2010 for the 10 percent rating.  In March 2011, the Veteran filed a NOD indicating that he disagreed with the effective date that was assigned for the 10 percent rating.

The Veteran's statement voiced clear disagreement with the effective date assigned in the February 2011 rating decision with regard to the issue of Wolff-Parkinson-White syndrome; and, because no special wording is required for a NOD, this statement is considered to be a NOD.  See 38 C.F.R. §§ 20.201, 20.302(a).  The NOD is still pending; and it is therefore proper to remand this claim because the Veteran has not been provided a SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

The Board notes that in the first footnote of the joint motion for remand, it was acknowledged that the Veteran wished to abandon any appeal of a rating in excess of 10 percent for his Wolff-Parkinson-White syndrome; however, while this footnote clearly related to the rating assigned, the purported abandonment was not extended to the appeal of the effective date.  As such, this remand remains warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is requested.)

The RO should issue a statement of the case concerning the claim for an effective date earlier than February 1, 2010 for the assignment of a 10 percent rating for Wolff-Parkinson-White syndrome.  The Veteran, and his representative, should be informed of the period of time within which a substantive appeal must be filed to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


